Citation Nr: 9921382	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa, claimed as secondary to exposure to herbicides in 
service.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran, who had active service from November 1967 
to March 1971, appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 
FINDINGS OF FACT

1.  An unappealed rating action in April 1991 denied service 
connection for visual impairment due to Agent Orange exposure. 

2.  Evidence submitted since the April 1991 decision is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

The veteran has not presented new and material evidence since the 
April 1991 rating decision, which denied service connection for 
visual impairment due to Agent Orange exposure, and the veteran's 
claim for service connection for that disorder has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for visual impairment due to Agent Orange 
exposure was denied by the RO in April 1991.  The RO determined 
that the veteran had retinitis pigmentosa, and that this was a 
hereditary condition that could not have been caused by exposure 
to Agent Orange.  The evidence of record consisted of service 
medical records, post service treatment records that reported a 
diagnosis of retinitis pigmentosa, and a February 1991 letter 
from a private physician, Donald Koziol, M.D., who stated 
"medical history significant for loss of eyesight . . . 
secondary to Agent Orange poisoning."  The veteran was notified 
of the RO's decision in April 1991 but did not file a timely 
appeal and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); 
Person v. Brown 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. § 7105(c) 
cannot be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request that 
the previously denied claim be reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence has 
been submitted, the VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see also 
38 U.S.C.A. § 7104(b).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any basis.  
Private treatment records from May 1991 detail continuing 
treatment for retinitis pigmentosa.  In addition, the veteran has 
submitted various records of treatment unrelated to his eye 
problems, including psychiatric and substance abuse treatment 
records, various blood tests, and an electrocardiogram.  The 
veteran has also re-submitted duplicate copies of Dr. Koziol's 
1991 letter.  Finally, the veteran submitted a letter from David 
E. Ross, Jr., M.D., dated in July 1996.

The treatment records for the unrelated medical and psychiatric 
disorders are not material to the veteran's claim.  Dr. Koziol's 
letter was already considered in the prior RO decision and hence 
is not new evidence.  The treatment records for retinitis 
pigmentosa are cumulative of existing evidence that already 
established that the veteran has such a disorder.  None of these 
items constitutes new and material evidence sufficient to reopen 
the veteran's claim.  Because the RO determined that retinitis 
pigmentosa was a hereditary condition that could not have been 
caused by exposure to Agent Orange, the veteran needs to provide 
new competent medical evidence showing that retinitis pigmentosa 
was caused by exposure to Agent Orange.  None of the evidence 
presented by the veteran does this.

The veteran also submitted a letter from Dr. Ross, who states, 
"the above veteran is disabled because of Agent Orange since 
March 1, 1986.  Since the Appeal Agent [sic] certified him 
disabled and the disability is service connected he is entitled 
to a service connected disability."  This letter was accompanied 
with copies of an award letter from the Special Master for 
Appeals of the Agent Orange Administration, United States 
District Courthouse in New York, New York, which indicated that 
the veteran had been found "eligible for participation in the 
Agent Orange Payment Program as 100 percent disabled" from March 
1, 1986.

The Board notes initially that Dr. Ross, as a physician, is 
competent to testify about medical matters.  However, Dr. Ross' 
letter does not state that the veteran has a specific disorder, 
such as retinitis pigmentosa, which, in his medical opinion, was 
caused by, or related to, exposure to Agent Orange.  Instead, Dr. 
Ross makes a logic-based argument that, since the veteran has 
been found 100 percent disabled by the Special Master for Appeals 
of the Agent Orange Administration in New York, the veteran is 
entitled to service connection by VA.  As such, Dr. Ross' 
argument carries no more weight than would the statement of any 
lay friend or acquaintance of the veteran who might write a 
letter making the same argument.  

As to the merits of Dr. Ross' argument, the Board notes simply 
that the findings of the Agent Orange Administration have no 
bearing on this appeal.  The procedures governing claims under 
the Agent Orange Administration are not the same as those 
governing claims administered by VA.  Under those laws and 
regulations, the veteran has failed to present new and material 
evidence to reopen his claim for service connection.  
Accordingly, the veteran's claim has not been reopened and 
remains denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for service 
connection for the claimed disability.  See Graves v. Brown, 
8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

ORDER

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa, claimed as secondary to exposure to herbicides, the 
veteran's claim is denied.


		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

